NONPRECEDENTIAL DISPOSITION  
                             To be cited only in accordance with 
                                     Fed. R. App. P. 32.1 


                       United States Court of Appeals	
                                        For the Seventh Circuit 
                                        Chicago, Illinois 60604 

                                         Argued April 10, 2014 
                                          Decided June 27, 2014 
 
 
                                                  Before 
 
                                   RICHARD D. CUDAHY, Circuit Judge 
 
                                   FRANK H. EASTERBROOK, Circuit Judge 
 
                                   WILLIAM T. LAWRENCE, District Judge* 
 
 
                                                                     Appeal from the United 
No. 13‐1777  
                                                                     States District Court for the 
UNITED STATES OF AMERICA,                                            Northern District of Illinois, 
      Plaintiff‐Appellee,                                            Eastern Division. 

             v.                                                       
                                                                     No. 06 CR 346 
RASHOD BETHANY,                                                       
     Defendant‐Appellant.                                            Harry D. Leinenweber, Judge. 

 
                                                       
                                                 ORDER 
       Rashod Bethany was sentenced to 300 months in prison after pleading 
guilty to conspiring to distribute and to possess with intent to distribute fifty 
grams or more of a substance containing cocaine base. His appeal challenges 
both his conviction and sentence. We affirm.  
        

*    Of the Southern District of Indiana, sitting by designation. 
No. 13‐1777                                                                 Page 2 

                             I.     BACKGROUND  
    On January 15, 2008, Bethany was charged by a second superseding 
indictment with one count of conspiracy to distribute and to possess with intent 
to distribute fifty grams or more of a substance containing cocaine base in the 
form of crack cocaine, in violation of 21 U.S.C. § 846, and three counts of 
distributing fifty grams or more of cocaine base in the form of crack cocaine, in 
violation of 21 U.S.C. § 841(a)(1). Because Bethany had a previous felony drug 
conviction, the Government also filed an enhancement notice under 21 U.S.C. 
§ 851. 
    On January 9, 2009, without the benefit of a written plea agreement, Bethany 
agreed to plead guilty to the conspiracy charge. As a concession, the Government 
agreed to dismiss the remaining counts. Bethany, however, was very particular 
about his admissions during the plea hearing—he admitted only that he 
possessed and distributed some amount of cocaine base. Bethany refused to 
admit that the substance was in fact crack cocaine or to a specific quantity of 
cocaine base. In response, the Government agreed to provide evidence regarding 
the amount and type of drug at Bethany’s sentencing hearing.    
    On December 6, 2010, almost two years after the change of plea hearing, but 
before the sentencing hearing, Bethany moved to withdraw his guilty plea. He 
argued that the district court failed to discuss or even mention the Federal 
Sentencing Guidelines or the 18 U.S.C. § 3553 factors during the Rule 11 plea 
colloquy. Thus, according to Bethany, his plea was not knowingly entered. The 
court denied his motion on January 24, 2011, and reasoned as follows: 
      Bethany was very adequately informed of the statutory minimums 
      he was facing which would be dependent upon the results of the 
      sentencing hearing to be held at a later date. He was also informed 
      of the maximum sentence he would be facing. He was not told 
      about the sentencing guidelines but the court would be hard 
      pressed to give any kind of estimate because the quantity of drugs 
      was not discussed and there was no agreement as to whether or not 
      the case involved crack cocaine. Consequently, the best estimate of 
      the sentencing he would be facing was anywhere between the 
      minimum and maximum. 
      It is clear that Bethany had been informed sufficiently about the 
      consequences of his plea to have made an intelligent, voluntary and 
      knowing decision as to whether to plead guilty. . . . Consequently, 
      the failure to abide by all of the provisions of Rule 11 did not 
      involve substantial rights.  
No. 13‐1777                                                                             Page 3 


Mem. Op. and Order, Dkt. No. 211 at 6‐7. 
    Immediately thereafter, Bethany filed a motion for reconsideration. This 
time, he also argued that the district court further violated Rule 11, and thus 
rendered his plea involuntary, because it did not, as the rule requires, inform him 
that the statements he made under oath could be used against him in a 
prosecution for perjury. The motion for reconsideration was also denied by the 
district court.  
     On March 21, 2013, the court began a three‐day sentencing hearing during 
which the Government presented evidence concerning the drug type, the drug 
quantity, and several aggravating factors under the Sentencing Guidelines. After 
hearing evidence, the court concluded that Bethany was responsible for at least 
280 grams of crack cocaine. Thus, he faced a twenty‐year mandatory minimum 
sentence,1 and his base offense level was set at 32. Next, the court applied the 
following enhancements and adjustments from the 2012 Sentencing Guidelines:  
         Use of violence/threats                § 2D1.1(b)(2)          +2 points 
         Maintaining a drug premises            § 2D1.1(b)(12)         +2 points 
         Criminal livelihood                    § 2D1.1(b)(14)(E)      +2 points 
         Organizer of Conspiracy                § 3B1.1(a)             +4 points 
         Obstruction of Justice                 § 3C1.1                +2 points 
         Acceptance of Responsibility           § 3E1.1(a)             ‐2 points 
         Total                                                         42 
    Based on a criminal history category IV and a total offense level of 42, 
Bethany faced a Guidelines range of 360 months to life in prison. The court, 
however, deviated downward from the Guidelines and sentenced Bethany to 300 
months in prison—within the statutory minimum and maximum. 
 
                              II.    DISCUSSION 
    On appeal, Bethany argues that the district court erred in three respects: (1) 
denying his motion to withdraw his guilty plea and his motion to reconsider; (2) 
determining, in light of Alleyne v. United States, 133 S. Ct. 2151 (2013), that he was 
subject to a twenty‐year mandatory minimum sentence; and (3) applying several 
Sentencing Guideline enhancements in violation of the ex post facto clause. 
 

1 Bethany faced a statutory minimum sentence of ten years. However, due to his prior drug 
offense, the minimum sentence was doubled to twenty years.  
No. 13‐1777                                                                     Page 4 

                       A. Guilty Plea and Rule 11 Colloquy 
     A district court may allow a defendant to withdraw a guilty plea before 
sentencing if a defendant can show a “fair and just reason for requesting the 
withdrawal.” United States v. Redmond, 667 F.3d 863, 870 (7th Cir. 2012) (citing 
Fed. R. Crim. P. 11(d)(2)(B)). For example, a plea may be withdrawn if it was “not 
made voluntarily and knowingly.” United States v. Mays, 593 F.3d 603, 607 (7th 
Cir. 2010). Importantly, “[t]here is no absolute right to withdraw a guilty plea.” 
Redmond, 667 F.3d at 870 (citing United States v. Chavers, 515 F.3d 722, 724 (7th 
Cir. 2008)). Rather, the decision to deny a defendant’s motion to withdraw his 
guilty plea “rests within the discretion of the district court” and therefore is 
reviewed for an abuse of discretion. Id. at 870 (citing United States v. Cavender, 228 
F.3d 792, 803 (7th Cir. 2000)).  
    Bethany argues that he should have been allowed to withdraw his guilty 
plea because the district court failed to comply with the requirements of Rule 11. 
“Rule 11 generally spells out the procedures that a district court must follow 
when a defendant wishes to plead guilty.” United States v. Sura, 511 F.3d 654, 657 
(7th Cir. 2007). Among the various topics listed under Rule 11 are the Sentencing 
Guidelines. Specifically, “the court must inform the defendant of, and determine 
that the defendant understands . . .  the court’s obligation to calculate the 
applicable sentencing‐guideline range and to consider that range, possible 
departures under the Sentencing Guidelines, and other sentencing factors under 
18 U.S.C. § 3553(a).” Fed. R. Crim. P. 11(b)(1)(M). However, a literal recitation of 
Rule 11 is unnecessary. See United States v. Akinsola, 105 F.3d 331, 334 (7th Cir. 
1997); United States v. Cross, 57 F.3d 588, 591 (7th Cir. 1995). Indeed, Rule 11 states 
that “‘[a] variance from the requirements of th[e] rule is harmless error if it does 
not affect substantial rights.’” United States v. Davila, 133 S. Ct. 2139, 2143 (2013) 
(quoting Fed. R. Crim. P. 11(h)). The “harmlessness inquiry naturally should 
focus on whether the defendant’s knowledge and comprehension of the full and 
correct information would have been likely to affect his willingness to plead 
guilty.” United States v. Fernandez, 205 F.3d 1020, 1024 (7th Cir. 2000) (citations 
and quotations omitted).  
     Bethany argues that the district court’s “failure to inform [him] about either 
the existence or necessity of consulting both the sentencing guidelines and § 3553 
factors—undeniably two of the most important factors in determining a 
defendant’s sentence—cannot be held to ‘substantially comply’ with the 
requirements of Rule 11.” Appellant’s Br. at 12. Although the district court erred 
in failing to discuss (or even mention) the Sentencing Guidelines and the § 
3553(a) factors as Rule 11 requires, the error in this case was harmless.   
No. 13‐1777                                                                                   Page 5 


    Bethany was advised during the change of plea hearing that, assuming the 
cocaine base was determined to be crack (which the evidence overwhelmingly 
established), he faced a statutory minimum sentence of twenty years and a 
statutory maximum sentence of thirty years in prison.2 Bethany suggests that this 
non‐specific sentencing range may have led him to underestimate his probable 
sentence. He argues: 
        In the absence of information about the applicable guidelines 
        range, Mr. Bethany might well conclude that he is just as likely to 
        get a sentence close to the low end of the applicable statutory range 
        as a sentence closer to the high end. For example, without any 
        knowledge about the guidelines, Mr. Bethany could have surmised 
        that a sentence of 20 years or less was just as likely as a sentence of 
        30 years. That was not an accurate assessment of Mr. Bethany’s 
        situation. Under the guidelines found by the district court at 
        sentencing, Mr. Bethany had an advisory sentencing range of 360 
        months to life. Hence, a sentence close to the 30‐year maximum was 
        much more likely than a sentence of 20 years or less. Mr. Bethany 
        had a right to know that before he entered his plea. Without that 
        knowledge, he was incapable of knowingly and voluntarily 
        pleading guilty.  
Appellant’s Br. at 10. As the Government notes, however, “the fact that a 
defendant underestimated his sentence when entering his plea is not a fair and 
just reason to permit him to withdraw that guilty plea.” Appellee’s Br. at 35 
(quoting Redmond, 667 F.3d at 872).  
     More importantly, it is unlikely that a discussion of the Sentencing 
Guidelines and the § 3553(a) factors during the change of plea hearing would 
have affected Bethany’s willingness to plead guilty. Bethany was aware that he 
faced a statutory maximum of thirty years in prison. At the sentencing hearing, 
his Guidelines range was determined to be 360 months to life in prison. The 
failure to advise him of this range at the change of plea hearing cannot 
reasonably be said to have affected his decision to plead guilty, because the judge 
could not have sentenced Bethany beyond the statutory maximum of thirty 
years. Thus, unless he admitted to additional facts, he already knew that his 
sentence would not exceed 360 months. Cf. United States v. Padilla, 23 F.3d 1220, 
1222 (7th Cir. 1994) (“If for instance, the record discloses that a defendant was 

2 During the change of plea hearing, Bethany’s counsel specifically clarified as follows: “just so 
the parties are clear that if the judge at sentencing was to find that it’s crack that the 20 minimum 
kicks in, the maximum still remains 30.” Change of Plea Tr. at 7‐9.    
No. 13‐1777                                                                      Page 6 


aware when pleading guilty that the sentencing guidelines would subject him to 
a sentence well in excess of any statutory mandatory minimum likely applicable 
to his case, the failure to advise him of such minimums during the plea hearing 
cannot reasonably be said to have affected his decision to accept the plea.”). 
Thus, the district court’s failure to discuss the Sentencing Guidelines and the 
§ 3553(a) factors at Bethany’s change of plea hearing was harmless.   
    Rule 11 also requires that “the court must inform the defendant of, and 
determine that the defendant understands . . . the government’s right, in a 
prosecution for perjury or false statement, to use against the defendant any 
statement that the defendant gives under oath.” Fed. R. Crim. P. 11(b)(1)(A). 
Because the district court failed to inform Bethany of this fact, he further argues 
that his plea was involuntary.  
   We previously considered and rejected this argument in United States v. 
Graves, 98 F.3d 258 (7th Cir. 1996). 
       As there is no current or prospective prosecution of [the defendant] 
       for perjury, the violation of Rule 11 . . . was harmless. . . . If the 
       violation of the rule weren’t harmless, because there was a prospect 
       of a perjury trial, still the proper sanction would be exclusion of the 
       statement from that trial rather than throwing out the guilty plea. 
Id. at 259. Likewise, the district court’s failure to recite Rule 11(b)(1)(A) during 
Bethany’s plea colloquy was harmless.  
    Based on the foregoing, the district court did not abuse its discretion in 
denying Bethany’s motion to withdraw his guilty plea. The court also did not err 
in denying Bethany’s motion to reconsider.  
                                  B. Alleyne Error 
     Bethany next argues that, in light of Alleyne, the district court erred in 
determining that he was subject to a twenty‐year mandatory minimum sentence. 
In Alleyne, the Supreme Court held that “any fact that increases the mandatory 
minimum is an ‘element’ that must be submitted to the jury.” Alleyne, 133 S. Ct. 
at 2155. In other words, “a district court errs when it makes a judicial finding of 
fact that increases the statutory mandatory minimum sentence facing a 
defendant.”  
     In this case, the district court determined that Bethany faced a statutory 
minimum of twenty years in prison. Bethany, however, was sentenced to twenty‐
five years in prison (which was a downward departure from the Guidelines 
range), and the statutory minimum had absolutely no effect on his ultimate 
No. 13‐1777                                                                               Page 7 


sentence. Thus, there was no error and Alleyne is inapplicable to Bethany’s 
sentence.  
                                C. Sentencing Guidelines  
    As his third and final ground for appeal, Bethany argues that the district 
court violated the ex post facto clause and thus erred in applying a two‐level 
enhancement for maintaining a stash house/drug premises, and a two‐level 
enhancement for using violence or the threat of violence, because those 
enhancements were not in effect when he committed his crime.3  In Peugh v. 
United States, 133 S. Ct. 2072 (2013), the Supreme Court held that application of 
Sentencing Guidelines that came into effect after the commission of an offense 
violates the ex post facto clause if it results in a higher Guidelines range. 
    Bethany seems to argue that he is entitled to pick and choose between 
portions of the 2005 Sentencing Guidelines and the 2012 Sentencing Guidelines. 
In other words, Bethany asserts that the district court should have applied the 
individual guidelines from each manual that were most beneficial to him. 
However, that is not the law of this Circuit—the district court must apply either 
the entire 2005 manual or the entire 2012 manual. See, e.g., United States v. 
Hallahan, 744 F.3d 497, 513‐14 (7th Cir. 2014) (discussing ex post facto clause and 
one‐book rule). Bethany, however, has not argued for the application of the 
(entire) 2005 manual, let alone contended that he would have been better off 
under it. Thus, Bethany fails to show that that the district court committed 
reversible error under Peugh. 
                                   III.    CONCLUSION 
    Bethany’s conviction and sentence are AFFIRMED in all respects. 
 
 
 




3 Interestingly, the district court also imposed a two‐point enhancement for criminal livelihood 
under U.S.S.G. § 2D1.1(b)(14)(E). This provision also was not in effect when Bethany committed 
his crimes. Bethany, however, did not raise the ex post facto argument as it relates to this 
enhancement in the district court or in the instant appeal.